Exhibit 10.2

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
(this “Amendment”), dated as of July 16, 2019 (the “Effective Date”), is made by
and among PARLEX 2 FINANCE, LLC, a Delaware limited liability company (“Parlex
2”), PARLEX 2A FINCO, LLC, a Delaware limited liability company (“Parlex 2A”),
PARLEX 2 UK FINCO, LLC, a Delaware limited liability company (“Parlex 2 UK”),
PARLEX 2 EUR FINCO, LLC, a Delaware limited liability company (“Parlex 2 EUR”),
PARLEX 2 AU FINCO, LLC, a Delaware limited liability company (“Parlex 2 AU”),
PARLEX 2 CAD FINCO, LLC, a Delaware limited liability company (“Parlex 2 CAD”,
and together with Parlex 2, Parlex 2A, Parlex 2 UK, Parlex 2 EUR, Parlex 2 AU
and any other Person when such Person joins as a Seller hereunder from time to
time, individually and/or collectively as the context may require, “Seller”),
BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation (“Guarantor”) (for the
purpose of acknowledging and agreeing to the provision set forth in Section 3
hereof), and CITIBANK, N.A., a national banking association (“Buyer”).

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Fourth Amended and
Restated Master Repurchase Agreement, dated as of February 15, 2019 (as the same
may be further amended, supplemented, extended, restated, replaced or otherwise
modified from time to time, the “Original Agreement”);

WHEREAS, Seller and Buyer have entered into that certain First Amendment to
Fourth Amended and Restated Master Repurchase Agreement, dated as of June 7,
2019 (the “First Amendment”; together with the Original Agreement, as the same
may be further amended, supplemented, extended, restated, replaced or otherwise
modified from time to time, the “Repurchase Agreement”);

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement;

WHEREAS, Seller and Buyer desire to modify certain terms and provisions of the
Repurchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:

1. Modification of Repurchase Agreement. The following definition in Section 2
of the Repurchase Agreement is hereby deleted in its entirety and the following
definition is substituted therefor:

“Facility Amount” shall mean, subject to Section 30(j) of this Agreement, One
Billion Five Hundred Million Dollars ($1,500,000,000); provided that whenever
under this Agreement Seller and Buyer are required or otherwise need to
calculate whether the Facility Amount has been or would be exceeded, then all
applicable amounts for Foreign Purchased Loans necessary for such calculation
shall be converted to U.S. Dollars based on the Purchase Date Spot Rate (U.S.
Dollars) for such Foreign Purchased Loan for all purposes of such calculation.



--------------------------------------------------------------------------------



2. Seller’s Representations. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Amendment. This Amendment has
been duly executed and delivered by or on behalf of Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles. No Event
of Default has occurred and is continuing, and no Event of Default will occur as
a result of the execution, delivery and performance by Seller of this Amendment.
Any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Seller of this Amendment has been obtained and is in full force
and effect (other than consents, approvals, authorizations, orders,
registrations or qualifications that if not obtained, are not reasonably likely
to have a Material Adverse Effect).

3. Reaffirmation of Guaranty. Guarantor has executed this Amendment for the
purpose of acknowledging and agreeing that, notwithstanding the execution and
delivery of this Amendment and the amendment of the Repurchase Agreement
hereunder, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.

4. Full Force and Effect. Except as expressly modified hereby, all of the terms,
covenants and conditions of the Repurchase Agreement and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed by Seller. Any inconsistency between this Amendment and the
Repurchase Agreement (as it existed before this Amendment) shall be resolved in
favor of this Amendment, whether or not this Amendment specifically modifies the
particular provision(s) in the Repurchase Agreement inconsistent with this
Amendment. All references to the “Agreement” in the Repurchase Agreement or to
the “Repurchase Agreement” in any of the other Transaction Documents shall mean
and refer to the Repurchase Agreement as modified and amended hereby.

5. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Buyer under the
Repurchase Agreement, any of the other Transaction Documents or any other
document, instrument or agreement executed and/or delivered in connection
therewith.

6. Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

 

2



--------------------------------------------------------------------------------



7. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures.

8. Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Section 20 of the Repurchase Agreement.

[No Further Text on this Page; Signature Pages Follow]

 

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.

 

BUYER: CITIBANK, N.A. By:   /s/ Richard B. Schlenger Name:   Richard B.
Schlenger

Title:

  Authorized Signatory

[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Second Amendment to Fourth Amended and Restated Master
Repurchase Agreement]



--------------------------------------------------------------------------------



SELLER:

PARLEX 2 FINANCE, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name: Douglas N. Armer

Title: Executive Vice President, Capital Markets, and Treasurer

 

PARLEX 2A FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name: Douglas N. Armer

Title: Executive Vice President, Capital

Markets, and Treasurer

 

PARLEX 2 UK FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name: Douglas N. Armer

Title: Executive Vice President, Capital Markets, and Treasurer

 

PARLEX 2 EUR FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name: Douglas N. Armer

Title: Executive Vice President, Capital Markets, and Treasurer

[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Second Amendment to Fourth Amended and Restated Master
Repurchase Agreement]



--------------------------------------------------------------------------------



PARLEX 2 AU FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name: Douglas N. Armer

Title: Executive Vice President, Capital Markets, and Treasurer

 

PARLEX 2 CAD FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name: Douglas N. Armer

Title: Executive Vice President, Capital Markets, and Treasurer

 

    

 

GUARANTOR:

 

BLACKSTONE MORTGAGE TRUST, INC.,

 

By:

 

/s/ Douglas N. Armer

 

Name: Douglas N. Armer

 

Title: Executive Vice President, Capital Markets, and Treasurer

 

[Signature Page to Second Amendment to Fourth Amended and Restated Master
Repurchase Agreement]